Title: Note on “The North-American,” No. 1 and No. 2, 17 September and 8 October 1783
From: Madison, James
To: 



Editorial Note
17 September and 8 October 1783. In the Pennsylvania Journal, and the Weekly Advertiser (Philadelphia) of 17 September and 8 October there are two essays, respectively entitled “The North-American, No. 1” and “The North-American, No. 2.” With some reservations, Edmund C. Burnett attributed these anonymously written articles to James Madison. Irving Brant is completely convinced that JM was their author. Julian P. Boyd, on the other hand, deems that “an equally good argument could be made for attributing these essays to someone from one of the eastern commercial states (a Philadelphian or a New Yorker) or to someone from one of the small states having no western land claims (Maryland or New Jersey),” a conclusion that he has found no cause to revise. The present editors are of the opinion that JM most probably was not the “North-American.” For this reason they have not included the essays in this volume, but their inability to concur with JM’s most eminent biographer impels them to justify the omission.
The following paragraphs summarize the contents of the essays, present the evidence supporting and opposing the belief that JM wrote them, and suggest who the “North-American” may have been. For convenience, the citations to the articles in the notes refer the reader to Brant’s edition of them in the William and Mary Quarterly, but quotations from their texts are taken from the Pennsylvania Journal.
“The North-American, No. 2” opens with the statement: “The object of the Author’s first address to his countrymen, was to develop those causes of civil dissention, which if not early checked, would put a period to their domestic tranquillity.” Basic among “those causes,” as expounded in “The North-American, No. 1,” were the “separate sovereignties of our respective States,” each with a defective government “framed in the moment of turbulence and war,” and each jealously guarding its own political power and economic well-being against encroachments by another state or by Congress. History had demonstrated that this “competition of interests and the desires of rulers to exalt their respective communities have laid the foundation of those wars which have desolated the world and entailed misery on the human race.” By rejecting the plan for restoring public credit, by withholding from Congress the funds required to honor its pledges to creditors at home and abroad, by beginning “to depreciate the merit of France” during the Revolution, by defending the unwillingness of several states largely unscathed by the war’s devastation to share proportionately the extraordinary expenses of the other states in a conflict that had won independence for all of them, and by upholding the refusal of six states to cede to Congress their claims to vast western areas wrested from Great Britain at a heavy cost of the common “blood and treasure,” many Americans were thoughtlessly inviting internecine conflict and intervention by European powers. The threat of civil war was the greater because “the northern and middle states, among whom most of the paper money, and other continental securities now rest, might be tempted by their naval superiority to pay themselves out of the rich commerce of the Southern States, who would necessarily seek the protection of foreign nations.”
To avert this tragic fate, so different from “the happy state of civil society” in the thirteen colonies as long as Great Britain’s rule was “mild and gentle,” the “authors of the revolution, who now survive,” must complete their work by establishing a government of the United States adequate for assuring “those blessings to which the virtues, sacrifices and sufferings of America have an undeniable claim.”
In “The North-American, No. 2,” the author’s purposes were “to unfold” the “relative situation” which the thirteen states “have assumed, as one of the nations of the earth,” and the fearful consequences which would follow their refusal to form a stronger constitutional union. Before developing these themes he levied upon history to contrast the wisdom of the ancient Romans “who rested the defence of their rights on the firm basis of power,” with their “degenerate successors” who, having invented “the much boasted political balance,” became “a divided prey to numberless petty tyrants” and victims “of the contentions, success or misfortunes of their potent neighbours.” “On the continent of Europe,” continued the author, “we have seen in our own day the great inland powers dividing the fairest of all regions—one of her most powerful kingdoms [Poland], and prostrating the rights of its citizens, whose discord and anarchy had rent asunder the bonds of Empire.”
The “North-American” warned his readers that, no matter how strong each of them esteemed his own state to be, it was impotent and insignificant compared with any European power possessing a formidable navy. Recognizing this weakness, Great Britain had already begun to discriminate against American shipping and “to disseminate those seeds of disunion” among the thirteen states by tempting each of them to outbid the others in its eagerness to gain trade concessions from the government at London. Although Great Britain recently had been their enemy, France and the Netherlands, concerned about maintaining their commerce with the United States and recovering their financial loans to Congress, would be obliged to follow the British example. These economic policies, so menacing to America’s “internal tranquility,” could succeed only if the states continued to withhold from Congress an authority to make duties on imports and possibly on exports uniform throughout the union.
In Europe, moreover, where the maintenance of a balance of power was the principal aim of statecraft, the king of Sweden, although disposed to be a friend of the United States, would be unable to avoid an alignment with one of the maritime powers. Striking from its Canadian base, now the more hostile because of the many Loyalists in Nova Scotia, Great Britain easily could reduce the disharmonious thirteen states to their former colonial status and deprive Americans of their “natural right” to share in the Newfoundland fisheries. Adjoining the southern and western borders of the United States, absolutistic Spain, fearing lest the successful outcome of the Revolution stimulate its own colonists to rebel, would be inclined to ally militarily with Great Britain against an almost defenseless America.
“The prospect which lies before us of domestic confusion and foreign war,” the “North-American” lamented, “is both gloomy and solemn.” Yet he added, “still there is a light, although it glimmers at a distance.” This note of hope pervades the author’s grandiloquent conclusion: “Liberty! thou emanation from the all-beauteous and celestial mind! to Americans thou hast committed the guardianship of the darling rights of mankind,—leaving the Eastern world where indolence has bowed the neck to the yoke of tyranny; in this Western hemisphere hast thou fixed thy sacred empire; whilst the sons of Europe shackled with the manacles of oppression, sigh for thy safety, and pant for thy blessings; the band of patriots who are here thy votaries, cemented by thy invisible power, will be bound to the partners of their toil and dangers, by ties more close than those of kindred, more sacred than those of friendship. Inspired by the virtuous nations, who are now the pride and will be ever the boast of America, will instil this holy truth into the infant minds of their children, and teach them to hold it sacred, even as the divine aphorisms of religion, that the safety of America will be found in her union.” With this emphatic conclusion JM, though much less prone to apostrophize, thoroughly agreed.
Most of the other points of view set forth in these essays were also ones generally favored by JM. During 1783 he, too, realized the need to amend the state constitutions as well as the Articles of Confederation, recognized the impracticability of the land-valuation basis stipulated by those Articles for allotting financial quotas among the states, opposed the adoption of theoretical policies divorced from actuality, deplored the increase in the number of inexperienced delegates who were replacing the time-tested older members of Congress, viewed with mounting alarm the growing stress by each state upon its absolute sovereignty, at least in domestic affairs, and most probably subscribed to the “North-American’s” generalization that how to preserve domestic tranquillity “is the most important inquiry.”
Advocating a centralized control over foreign trade and reliable, independent sources of revenue for Congress, JM could applaud the unqualified criticism by “North-American” of several state legislatures, and especially the Rhode Island General Assembly, for refusing to ratify the proposed impost amendment of the Articles of Confederation. JM, who had been the chief architect of the congressional plan for restoring public credit and the author of the accompanying “Address to the States,” agreed with the anonymous essayist’s censure of most of the states, including Virginia, for not ratifying that plan. Both men believed that justice to those states upon which the war had borne most heavily required that the war debt of all thirteen states should be merged into a “common mass” and added to the debt of the Confederation. Elementary considerations of honesty, good faith, national honor, and even of national survival, should impel the states to assure Congress of funds ample enough to pay the yearly interest on that debt and the administrative expenses of the Confederation government. How, otherwise, could the interest on and the principal of the foreign loans, which Congress rather than the individual states had borrowed, ever be paid?
JM and the “North-American” apparently differed little in their endorsement of the just claim of any civilian creditor of Congress; in their blame of Massachusetts and other New England states for opposing the congressional pledge to reward the officers of the continental army with full pay for five years; in their concern about how General Moses Hazen’s regiment and similar units of the continental army, not attached to the line of any states, would be paid; and in their sympathy for all other unpaid continental troops.
Although JM realized that the aid extended by France during the war had not been wholly unselfish in its motivation, he could join the essayist in steadfastly upholding the Treaty of Alliance between that country and their own, in referring to King Louis XVI in highly complimentary terms, and in deploring the growing tendency of some congressional delegates in 1783 either to take that sovereign to task for refusing to make additional loans or to belittle his earlier contributions toward the winning of independence by the United States. JM and the “North-American” lacked sympathy for Loyalists, resented British discrimination against American commerce, feared that Great Britain might bar Americans from the Newfoundland fisheries, expected that country in other ways to foment disunion among the thirteen states with the hope of resuming dominion over them, and regretted the unwillingness of France to open all of its West Indian ports to American trade. In their respective discussions of the hostile attitude of Parliament and King George III toward American traffic in goods with Great Britain and its Caribbean colonies, both JM and the essayist had been influenced by reading the future Earl of Sheffield’s pamphlet entitled, Observations on the Commerce of the American States with Europe and the West Indies.
Except for some provisos, not mentioned in the essays and perhaps not favored by their author, JM shared the firm belief of “North-American” that the “landed” states, and particularly Virginia, should surrender to Congress as soon as possible their claims to the territory between the Appalachian Mountains and the Mississippi River.
Besides these points of view shared by JM and the author of the essays, several circumstances may also support the belief that JM wrote them. The two articles appeared in the Pennsylvania Journal, published by Thomas Bradford, the brother of William Bradford, attorney general of Pennsylvania and probably JM’s closest friend when they were fellow students at the College of New Jersey. During much of the summer of 1783 JM remained in Philadelphia. While there on 17 July he remarked in a letter to Jefferson (q.v.): “I have been here during the week past engaged partly in some writing which, my papers being all here cd. not be so well done elsewhere.” His “writing,” which almost surely dealt with public issues, has not been identified with certainty, and hence may have been the essays. Although the letter to Jefferson omits mention of any topic discussed in the essays, other letters of JM, dated in that summer or early in the autumn and cited in the documentation of this editorial note, exhibit his concern about many of the issues emphasized by the “North-American.”
A word analysis of the essays produced a list of thirty-eight words, other than articles and connectives, which recur five or more times. As probably was to be expected, all the entries, with the exception of “eye” and “hand,” are those which anyone, including JM, normally would employ in a discourse on politics. The thirty-eight, with “despot,” “man,” and “virtue” as somewhat surprising exceptions, are found in JM’s letters and other papers dating in 1783. The many pages of them, as contrasted with the few pages of the essays, may lend significance to the fact that JM, unlike the “North-American,” proportionally used very seldom thirteen of the thirty-eight words, namely, “claims,” “enlighten,” “eye,” “fortune,” “mind,” “risk,” “sacrifice,” “superior,” “support,” “success,” “true,” “wise,” and “union.
A representative sample of the more conspicuous words in these political essays is as follows: “abortive” (used three times), “aphorism” (once), “artifice” (once), “birthright” (once), “blush” (once), “burthen” (three times), “calculate” (once), “clime” (once), “concertion” (once), “confederal” (once), “convulsive” (once), “ebullition” (once), “espouse” (once), “exigency” (twice), “fashionable” (once), “fastidious” (once), “flatter” (twice), “frigid” (twice), “imbecility” (twice), “impotence” (three times), “infant” (once), “instrument” (twice), “languid” (once), “maxim” (twice), “meteor” (once), “Phantom” (once), “press” (four times), “prognostic” (once), “pulse” (once), “reciprocal” (twice), “rouse” (twice), “scourge” (once), “sentiment” (twice), “sophistry” (once), “speculatists” (once), “splendor” (four times), “stipulate” (once), “sycophants” (once), “systems” (three times), “vaunt” (once), “venerate” (twice), “vigour” (once), “votaries” (once), and “zeal” (twice).
The frequency of JM’s use of each of these forty-four words during 1783 is as follows: “abortive” (once), “aphorism” (none), “artifice” (twice), “birthright” (none), “blush” (none), “burthen” (spelled “burden,” and used at least 13 times), “calculate” (four times), “clime” (none), “concertion” (seven times but as “concert”), “confederal” (none), “convulsive” (once, but as “convulsions”), “ebullition” (none), “espouse” (four times), “exigencies” (fourteen times, but almost always as “exigences”), “fashionable” (once), “fastidious” (none), “flatter” (five times), “frigid” (none), “imbecility” (four times), “impotence” (three times), “infant” (once), “instrument” (five times), “languid” (none), “maxim” (twice), “meteor” (none), “Phantom” (none), “press” (fourteen times), “prognostic” (twice, in the form “prognosticate”), “pulse” (once), “reciprocal” (twice), “rouse” (none), “scourge” (none), “sentiment” (nine times), “sophistry” (none), “speculatists” (six times, but only as “speculator” or “speculation”), “splendor” (twice), “stipulate” (at least twenty-eight times), “sycophants” (none), “systems” (eleven times), “vaunt” (none), “venerate” (none), “vigour” (none), “votaries” (once), “zeal” (once).
In summary, eighteen of the words were not used by JM in his writings of 1783. To these probably should be added the strange nouns, “concertion,” “prognostic,” and “speculatists,” also avoided by him. He, furthermore, except in one instance wrote “burden” instead of “burthen,” and, except in two instances “exigences” instead of “exigencies.” Although these two word checks are by no means conclusive, their outcome provides very frail support, if any, to a claim that JM and the “North-American” were the same person.
Given below are quotations from the essays, accompanied wherever possible by identical or somewhat analogous quotations from JM’s writings in 1783. The blanks in the column on the right signify that no parallel, even slightly similar, has been found. With the exception of a few portions of JM’s “Address to the States,” his correspondence and other papers of 1783 are not oratorical in style and do not differentiate verb tenses by using archaically strong forms. For these reasons, most of the numerous expressions of that genre have been excluded from the column on the left. The Roman numeral and the succeeding Arabic numeral after each item cite, respectively, either “The North-American,” No. I or No. II, and the page in William and Mary Quarterly, 3d ser., III (1946), on which the quotation appears. In the column on the right, each item is followed either by the relevant page number in Papers of MadisonWilliam T. Hutchinson, William M. E. Rachal, et al., eds., The Papers of James
          Madison (7 vols. to date; Chicago, 1962——)., VI, or by the relevant item in the present volume. “A to S” designates JM’s “Address to the States.”


Expressions in “The North-American”
Nearest corresponding expressions, if any, in JM’s writings in 1783
1. accession of power, II, 581
unanimous accession, 312
2. artifice of intrigue, II, 581
intriguing in order to, 348
3. attended with success, II, 587
attended with … difficulties, 491 (A to S)
4. blazing meteor, II, 587

5. blood and treasure, I, 572, 578
blood and services, 33
6. cause of freedom, II, 584
cause of liberty, 494 (A to S)
7. common benefit, I, 578
common good, Md. Payment to Troops, 28 July 1783
8. common cause, I, 579
common cause, 393, 394
9. confederal rule, I, 579
fœderal rule, JM to Jefferson, 20 May 1783
10. convulsive strength, I, 579
internal convulsions, 31
11. decisive means, II, 586
decisive measures
12. derive no benefit, I, 578
derive advantages
13. discord and anarchy, II, 581
sow discords, 393
14. divided prey, II, 581
prey on, 287
15. divine aphorisms, II, 587

16. dreams and Phantoms, I, 572

17. ease and happiness, II, 586
easy & equal, 24
18. enlightened mind, I, 571
enlightened and disinterested, 430
19. essential interests, I, 578
essential to the public interest, 170
20. fail to recollect, II, 586
duty to recollect, 492 (A to S)
21. faith … plighted, I, 577
plighted faith, 492 (A to S)
22. flattering delusion, II, 584
flatter myself, 440
23. freedom and tranquility, I, 572
harmony and tranquility, 488 (A to S)
24. frigid maxims, I, 579
strict maxims, 489, 490
25. general plan, I, 574
general plan, 382
26. human nature, I, 579, II, 586
human nature, 493, 494
27. impending ruin, II, 585

28. in a degree, I, 575
a degree, 55
29. ingratitude and injustice, I, 579
injustice and discontents, 491
30. injury or insult, II, 582
after the insult, JM to Randolph, 30 June 1783
31. interests and the desires, I, 573
interest and the ease, 488 (A to S)
32. joint efforts, I, 578

33. justice and good faith, I, 577
justice & good faith, 481, 490, 492, 494 (A to S)
34. little prospect, I, 579
little prospect, 120
35. magnanimous exertion, I, 580
magninimity [sic] and friendship, 493 (A to S)
36. mark of, I, 579
mark(s) of, 430
37. measure of proportion, I, 575
respective proportions, 397
38. mortifying and useless, II, 585
mortifying it might be, 25, 148
39. mutual confidence, I, 574
mutual concessions, 492 (A to S)

40. object of, II, 586
object of, 430
41. partial view, I, 574
partial provision, 490 (A to S)
42. patience and with fortitude, I, 575
patiently borne, 493 (A to S)
43. peace and social happiness, I, 572
peace and private citizenship, 493 (A to S)
44. poverty or their wretchedness, I, 576
poverty & imbecility, 25
45. precarious rights, II, 581
precarious basis, 285
46. present state, I, 571
present state, 18
47. press him to, II, 584
pressed with, 491 (A to S)
48. pressing exigencies, I, 575
critical exigences, 488 (A to S)
49. pride and … boast, II, 587
pride and boast, 493 (A to S)
50. public affairs, I, 579
public affairs, 488 (A to S)
51. put a period to, II, 580
put a stop to, 233
52. real situation, I, 573
real plan, JM to Jefferson, 20 Sept. 1783
53. regular … mode, I, 580
irregular mode, JM to Randolph, 24 June 1783
54. render them superior, II, 583
render it, 443, 462
55. rights of mankind, II, 587
rights of mankind, 494 (A to S)
56. sad prognostic, I, 574
with certainty prognosticate, 504
57. secret intentions, II, 580
secret nature, 25
58. seeds of disunion, II, 582
seeds of discords, 394
59. set an example, II, 587
set the example, 465
60. solemn assertions, II, 580
solemn deliberations, 488 (A to S)
61. solid systems, I, 572
solid considerations, 489 (A to S)
62. splendid rising, II, 584
splendid … entertainment, JM to Randolph, 21 July 1783
63. stamped his character, II, 587
indelible stain on our character, 383
64. superior … advantages, II, 583
superior credit, JM to Randolph, 30 Aug. 1783
65. to the ends of, I, 572

66. tottering beam, II, 583

67. true Whigs, I, 580
spotless Whig, 44
68. unbounded commerce, I, 579
unbounded freedom has accrued to commerce, 489 (A to S)
69. under these circumstances, I, 579
under these circumstances, 230
70. unequal load, I, 575

71. unhappy circumstances, I, 574
fortunate circumstance, JM to Randolph, 10 June 1783; several circumstances, JM to Randolph, 24 June 1783
72. unliquidated Accounts, I, 574
unliquidated … claims, 401
73. varying interests, II, 582
variety of sentiments, 457
74. vigor and enterprise, II, 585
vigor & resource, 25

75. voice of truth, I, 578
voice of humanity, 493 (A to S)
76. votaries of despotism, II, 583
votaries of tyranny, 494 (A to S)
77. want of, I, 14, II, 581
want of, 141
78. western wilds, I, 576
Western Country, 442
79. wisdom and decision, II, 584
wisdom firmness & union, JM to Randolph, 13 Sept. 1783
80. without enthusiasm, II, 583

Of the quotations from “North-American,” fourteen are identical with those used by JM in 1783; forty-eight are nearly identical; and eighteen were either not employed by him or too faintly resemble phrases in the essays to be counted as parallels. All the fourteen, and over half of the forty-eight, are trite expressions which might appear in the writings on public affairs of any man. It may be significant, however, that four of the identical quotations, and eighteen of the nearly identical were used by JM in his “Address to the States” of 25 April 1783. This address, along with the plan for restoring public credit and other documents relevant thereto, was quickly published by order of Congress, and the “Address” and “plan” were also printed in many newspapers. For this reason, the words and phrases in both items were readily available for the anonymous author of “The North-American” essays to use. This consideration, as well as the figures given earlier in this paragraph, obviously bars an emphasis upon the above listing as evidence in support or in refutation of a claim that JM wrote the essays.
In the postscript of his letter to Jefferson on 30 September 1783 (q.v.), JM commented: “As the latest papers are very barren I inclose a former one containing No. 1. of N. American, leaving the Author to your conjectures.” The last six words of this quotation may be interpreted as a broad hint that JM had written the essay. The anonymous author, at the outset of its sequel, assured his readers that “they will never know him.” If JM was that author, he apparently never divulged the secret, nor was he ever so designated by anyone else during his lifetime. Perhaps he held his authorship in strictest confidence because he would have been much embarrassed politically between 1783 and 1785 and after 1791, both within and outside of Virginia, by the unsparing assault upon state sovereignty in the essays.
The assumption that JM’s postscript is strong evidence that he was the “North-American” is highly questionable. If this was the case, why had he not enclosed the Pennsylvania Journal of 17 September in his letter written three days later to Jefferson (q.v.), instead of waiting another ten days? The observation that, being in Princeton on 20 September, he could not have sent it, is not convincing because congressional delegates in that college town received Philadelphia newspapers the day after their publication. Unless the postscript was written hurriedly, as many postscripts no doubt are, JM would be expected, if he wrote “North-American, No. 1,” to mention a forthcoming sequel. Perhaps, on the other hand, the “No. 1” made obvious the forthcoming appearance of at least a “No. 2.” The words “to your conjectures” are by no means a certain indication of JM’s authorship of the essay. Even if Jefferson upon reading the letter regarded that expression as a clue pointing to JM, he almost surely concluded that he had been misled after noting the un-Madisonian style, phraseology, and emphases in the essay itself. By using the plural rather than the singular of “conjecture,” JM may have meant to imply that Jefferson would find “North-American’s” identification a puzzle which he might or might not be able to solve. In May 1783, when JM sent a copy of his “Address to the States” to several of his friends in Virginia, he had not needed to name or even to hint at the name of the author. The wording of that anonymous address was for them an equivalent of his signature.
To conclude that JM, being the author and fearing that he would be politically injured, took great pains to keep his authorship a secret is vulnerable for several reasons. In the first place it rests upon the unproven premise that he was the “North-American.” In the second, it assumes on his part a policy of caution in this instance contrary to his simultaneous criticism of the General Assembly of his state for refusing to ratify the plan for restoring public credit. Earlier in 1783 JM had declared in Congress that he would risk the “personal consequences” of maintaining his advocacy of the proposed impost amendment to the Articles of Confederation, even though the legislature of Virginia had rescinded its ratification of that amendment. Although he spoke in closed session, he did so in the presence of Arthur Lee, an opponent of the measure and a member of the Virginia House of Delegates. JM thereby risked that his defiance would be reported by Lee to the legislature of their state. If, as has been claimed, JM began the writing of “The North-American” essays in the second week of July 1783, he by then had made known his refusal to have his congressional term extended after its expiration at the close of October. When he allegedly was drafting “North-American, No. 1,” he expected to marry Catherine Floyd in the autumn. He apparently wrote no letter during the summer of 1783 indicating a willingness to stand in a special election that fall, or in the regular elections the following spring, for membership in the Virginia House of Delegates.
Much weight has been given to the fact that because JM was preparing something of a public nature during the second week of July 1783, the “something” must have been the essays. This conclusion is clearly a non sequitur. In the same letter of 17 July conveying the information that, assisted by his “papers,” he had been “during the week past engaged partly in some writing,” he also acknowledged to Jefferson the receipt, presumably about mid-June, of Jefferson’s letter of 1 June (q.v.), enclosing a copy of the Declaration of Independence and of notes on the debates in the Second Continental Congress in 1776 leading to the adoption of that document. Although the subject of JM’s writing is not conclusively known, an inference that it must have been the “North-American” essays is surely not as plausible as the belief, endorsed by his own recollection, that, having expressed an intention of preparing an edition of the state papers of the American Revolution, he was initiating that project.
If JM wrote the essays—unstudied as they are in their lack of mention of obscure places, persons, dates, and events—he would not have needed the aid of his source material for their preparation. They could have been drafted by any literate person of oratorical bent possessing a general knowledge of European history beginning in ancient times and a more detailed knowledge of American events occurring between about 1750 and 1783. For this reason, it is difficult to understand why, if JM started to prepare “North-American, No. 1” about 10 July, he either took so long to finish it or, completing it reasonably soon thereafter, waited so many weeks before seeking to have it published. Certainly the delay could not have been owing to the number of manuscripts submitted to any newspaper editor, for to judge from the Philadelphia gazettes of July and August 1783, the publishers were apparently hard pressed for materials with which to fill their columns.
The claim that JM wrote these essays rests in considerable degree upon the assumption that, out of prudential considerations, he not only shielded himself behind a pseudonym but also further masked his authorship by adopting an uncharacteristic style of writing. This style, a mixture of ordinary prose discourse and vivid depictions of America’s ominous crisis, occasionally embellished with apostrophes suffused with extravagant emotion and imagery, is illustrated by this typical passage from “North-American, No. 2.”
“… They [the British] cut off one of the most profitable branches of our commerce—cramp all and check that bold and adventerous spirit of enterprize, which promised to carry the flag of these States to the remotest corners of the globe, and was (we fondly hoped[)] a sure and happy presage of a rising Navy of America, that might protect her commerce from injury or insult.
“Presumptuous nation, secure in our disunion, thou hast ever been too eager, and thy premature violence has been the parent of our wisdom—catching at the glittering shadow—may the substance ever elude thy fangs.”
The suggestion that in these essays JM reverted in tone to the sophomoric poetry of his student days at the College of New Jersey and foreshadowed the manner of his writing in “Who Are the Best Keepers of the People’s Liberties?” published on 20 December 1792 in Philip Freneau’s National Gazette (Philadelphia), cannot be accepted. The kinship, if any, linking even the most oratorical portions of the “North-American” articles with JM’s collegiate doggerel or his simulated colloquy between a “Republican” and an “Anti-Republican” about “the People’s Liberties” is most remote and indistinct.
If JM was the “North-American,” he stepped entirely out of character in more respects than the style of composition. Among other means of disguising his handiwork, he apparently decided to omit altogether, or use only very sparingly, the words he usually favored when discussing political affairs. Among these are “advert,” “animadvert,” “authenticate,” “contravene,” “contravert,” “espouse,” “exigences,” “expediency,” “inexpedient,” “insidious,” “interposition,” “invidious,” “promulge,” “propriety,” “retrospective,” and “superadd.” As indicated earlier in this editorial note, JM seems to have resolved for the same reason to employ conspicuous words which he rarely, if ever, had included in his writings. To mask his identity still more securely, he included in the essays “have ever went hand in hand” and “could only have sprang”—thus even abandoning his usual care in the use of the present perfect tense.

Probably the most extreme manifestation of JM’s alleged anxiety to conceal his alleged authorship was the fabrication of several trips he never made. “The eye of him whose hand now writes these lines,” he exclaimed, “has often traced” the route of the continental troops “on the cold snow, with the blood of their bare feet.” If JM was “North-American,” he in these essays for the only time in his public career, insofar as is known, resorted to a contrived style and a deliberate falsification of episodes in his life. These manifold devices designed to assure that “his fellow citizens … will never know him” seem not only completely un-Madisonian in their nature but also far more elaborate than was needed to avert the slight political peril of having the views expressed in these essays associated with his name.
Although most of these views correspond in a general way with those advocated by JM, they fail to reflect the important qualifications upon them emphasized by him in his remarks in Congress and in his correspondence. These differences oblige anyone claiming that he revealed his true feelings in the essays to explain why he withheld them simultaneously from Jefferson, Randolph, and other friends in Virginia. In view of these contrasts in position, it is hard to understand, if JM was the “North-American,” why he should want his authorship of “No. 1” to be known only by Jefferson. If JM was not the “North-American,” this dilemma disappears. It seems most unlikely that for several years, in frequent and intimate letters to his closest political acquaintances, he would dissemble his real position on some of the major issues before Congress. Perhaps, however, it was not until the summer of 1783 that his discouragement over the trend of public affairs led him to the “emotional pitch” of extreme nationalism manifested in the essays. If this is so, and if he wrote these essays, it is remarkable that his change of stand is not evident in letters written by him during the latter half of that year.
Granting that the “North-American” can be taken at his word, he was a strong nationalist who, even in his emphasis upon the distresses of war-ravaged New York, saw eye to eye with Alexander Hamilton. The essayist insisted that a “firm ground of power,” a “union of force,” a “coercive hand of authority,” and a “superiority” over every subordinate unit of government were indispensable to “the welfare” of any nation. Otherwise, its life would be fleeting—a victim of its inability to preserve “good faith,” to enforce justice, to defend its rights against aggression, and to avoid a dependence upon a foreign country for financial or military assistance. The future of the “nominal union” of thirteen “separate sovereignties,” each of them striving to gain an economic upper hand over its neighbors and to contribute as little money as possible to the support of Congress, could only be an increasing “discord” and “confusion” culminating in “never ceasing war.” Although these contentions accounted for most of America’s woes in 1783, they also made clear the way to end them. Let each state so amend its “imperfect” constitution as to transfer its supreme authority to a central government for all the states, and let the constitution of that government be so altered as to reflect this concentration of sovereignty. To impress his readers the more deeply with the “awful” fate in store for the United States unless this was done, the author depicted the bloodshed and misery which had plagued Europe for centuries following the invention and application of a doctrine of statecraft requiring the maintenance of “the much boasted political balance” among the ambitious and jealous sovereign powers on that continent.
Although JM no doubt agreed with the author’s diagnosis of America’s ills, he certainly dissented from the suggested remedy as being too drastic. His aim in 1783, as it would be during the rest of his life, was first of all to achieve and thereafter to cherish the goal opposed by the “North-American,” that is, a political balance of power between each state and the central government. He recognized that the survival of the United States hinged upon Congress’ being delegated a monopoly of control over foreign and interstate commerce and adequate sources of revenue immune from interference by the states. Assuming that the powers inherent in sovereignty could be divided, JM advocated an allocation to the central government of whatever fields of authority were requisite for promoting the general welfare, and a retention by each state or its people of the remaining powers of sovereignty. Far from being “contemptuous of state sovereignty,” as has been claimed, he sought to achieve an effective distribution of powers, or a balance of power, between the thirteen parts and the whole and resisted having a concentration of all sovereignty either in each state or at the nation’s capital. During all his later career, however much he conspicuously shifted from time to time in his views of the correct weight of power to keep in each scale of the balance, he remained a proponent of a federal union and not of one wherein the states were merely administrative subdivisions of a sovereign central government. For this reason, and for other reasons, the claim that the “thinking” of JM and the “North-American” in the summer and autumn of 1783 was “thoroughly in harmony” cannot be sustained.
JM and the “North-American” were of the same mind in emphasizing that considerations of national honor and public credit obliged Congress as soon as possible to redeem at face value the continental paper money and loan-office certificates, privately owned in disproportionately large amounts by citizens of “the commercial states” as compared with the holdings elsewhere, and that justice required Congress, both by “abatements” and an “assumption of war-incurred debts,” varying greatly in their totals among the states, to aid especially those which had been main theaters of the war.
In his discussion of the western lands, the essayist warned that needy war veterans of the six “landless” states, finding that neither those states nor Congress, in spite of its pledges of bounty lands, could give them their due in this respect, might forcibly occupy tracts within the trans-Appalachian country claimed by Virginia and the six other “landed” states. For this reason and many others, the issue of the West was “one of the most fertile sources of endless discord and war” among the states. With this comment JM probably would agree, even though by the summer of 1783, when “North-American, No. 1” may have been written, he was more hopeful than he had been earlier that a main aspect of the problem, involving the terms of the offer by his state to cede its lands north and west of the Ohio River, would be solved by Congress and the Virginia General Assembly compromising their sharp differences over the issue.

He could also generally endorse the rest of the author’s exposition of this critical matter. More than a year earlier JM had conceded in Congress, over the dissent of his two fellow delegates from Virginia, that although the title of his state to the Northwest Territory was sound, the United States would also acquire a valid title to the same area if Great Britain relinquished it in the treaty of peace. This indisputable title and also the prior and equally legal titles of the “landed” states, which had been acknowledged by Congress in 1777 and by “the unanimous concurrence of the States” in the Articles of Confederation, were set forth in balanced fashion by the essayist. He then severely criticized Rhode Island for its inconsistency in adamantly opposing the claims of the “landed” states to the West and at the same time, out of a selfish concern for its own economic profit rather than for the welfare of the Union, stubbornly refusing to ratify the proposed impost amendment to the Articles of Confederation.
The essayist offered no definite solution of the western-lands issue, but he no doubt wished his readers to conclude that the deadlock, which eventually might destroy the Union, could be broken only if each of the principal parties receded enough from its inflexible stand to effect a compromise acceptable to both. JM was of the same opinion. To claim that he was the “North-American” and would have been injured politically in Virginia, if the views about the West expressed in the essays became associated with his name, is not credible. Long before the essays appeared he had informed Virginians, both orally and in writing, that he recognized the need to take into account the undisputed title of the United States to the West, wanted the General Assembly of Virginia to abandon some of the restrictions included in its offer of cession, spoke at the same time in Congress for a moderation of its hostile response to that offer, regarded as minimal the possibility of large economic advantage accruing to Virginia from a retention of the lands north of the Ohio River, and viewed a concentration in the Confederation of the title to those lands as one important means of uniting the discordant states.
If JM was the anonymous essayist, his failure to present publicly his solution of this difficult problem is puzzling. In other respects, also, the articles, although embodying some of his viewpoints about the West, present them in a manner characteristically different from his own. He frequently criticized Rhode Island for witholding its sanction of the impost amendment, but he seems never to have paired that state’s refusal with its demand upon Virginia to cede the western lands to Congress. The essayist mentioned “the principle which requires a division of unappropriated western lands between the States.” James Wilson of Pennsylvania had advanced that “principle” in Congress on 18 April 1783, but its impracticability appears to have denied it support by even the other delegates from the “landless” states.
In the two essays are other statements about miscellaneous matters which warrant doubt whether JM would have written them. At the outset of “North-American, No. 1,” for example, is a paragraph eulogizing Great Britain’s “mild and gentle forms of government” exercised over the thirteen colonies “prior to the late revolution.” Although JM as a child may have experienced such a regime of “freedom and tranquility,” some of his earliest papers reflect a dislike of Americans who defended the legislation of Parliament. In both essays there are warnings that if the United States defaulted in the payment of the interest on, and the principal of, the loans extended by King Louis XVI and Dutch bankers during the Revolution, France and the Netherlands might be driven to recover the debt by levying high tariffs, or even by raids, on American commerce. If, too, the states in the Union which were competing one against the others for a preferred position in ocean shipping felt obliged by British pressures to discriminate against France and the Netherlands in their carrying trade, those friends of America might become perforce its enemies at sea. JM was realistic in his understanding of the circumstances impelling France to enter a military alliance with the United States in 1778, but he retained so deep a feeling of gratitude to France, that merely for the purpose of appealing to the fear of his readers, he hardly would have portrayed the French as potential enemies.
Spatially the “North-American” sometimes allotted his emphasis in a manner uncharacteristic of JM’s writings of 1783. Although the ideas and phraseology of the plan for restoring the public credit are diffused throughout the essays, reference to the plan itself is confined to less than one sentence. The fate of the plan, along with the movement to and the lingering in Princeton by Congress, entirely unmentioned by the “North-American,” was a dominant theme in JM’s correspondence during the summer of 1783. It is no difficult achievement, on the other hand, to extract from the essays the thought that not an amendment of the Articles of Confederation, but the adoption of a new federal constitution, was demanded by the times. If JM shared this thought, he not only refrained from expressing it in 1783 but even, according to Stephen Higginson of Massachusetts, “much opposed” in that year “the Idea of a special Convention, for the purpose of revising the Confederation, and increasing the powers of the Union.”
Beyond that, if JM was the “North-American” and wrote with no more than ordinary haste, he failed now and again to manifest his characteristic display of sound logic. Although in the first essay the author dismissed “the callous multitude, who are secured from the effects of their resentment, by their imbecility” (which, if penned by JM, leaps from the record as being unique), in the second he asserted that “the people at large,” who presumably included the selfsame multitude, “want but information to render them superior to the machinations of intrigue, and the snares of treachery.” In the second essay the writer proved himself capable both of eulogizing King Louis XVI of France for having “sacrificed his pleasures to public avocations, and his pomp and splendor to the ease and happiness of his people,” and of stating that the “sons of Europe,” among whom must have been those of France, were “shackled with the manacles of oppression.”
A century and a half seems to have elapsed after 1783 before anyone claimed that JM probably had written the essays. The only primary source material then cited to support this attribution was JM’s postscript in his letter to Jefferson on 30 September of that year. Irving Brant, the author of the most comprehensive and scholarly biography of Madison, later defended his own firm belief in JM’s authorship by adducing much circumstantial evidence drawn from both the context and the contents of the essays. The present editors have endeavored to summarize Mr. Brant’s arguments dispassionately and thereafter to present their own reasons for concluding that JM almost certainly did not write the articles. Among Mr. Brant’s premises is one which apparently assumes a threefold variety of passages in the essays: (1) those patently oratorical, including a bit of fictitious autobiography, designed chiefly to mask the author’s identity; (2) those in which he reaffirmed opinions previously expressed in his correspondence and in his speeches, reports, and motions in Congress; and (3) those in which he embodied certain deep convictions, calculated to injure him politically and hence never before frankly revealed, but included in the articles because his identity was hidden behind a pseudonym.
Although the present editors cannot agree with Mr. Brant’s implication that upon anyone declining to accept JM as the essayist rests the burden of disproving the unprovable, they have examined the matter on their own terms. In doing so, they have applied a standard of judgment almost the reverse of Mr. Brant’s. To them it seems more reasonable to assume that the “North-American,” although determined to remain anonymous, did not fabricate bits of autobiography and uncharacteristic word choices and literary style, but rather, being uninfluenced by political considerations relating to his future career, confined his opinions to those he had previously made known. He also was expected to have reflected his background of experience by the amount of space and the degree of emotional fervor he allotted among the various topics included in the essays.
By confronting the problem with these assumptions, it is possible to reach tentative conclusions about the author. He was acquainted with the history of Europe, ancient, medieval, and modern, an ardent patriot, and well versed in the course of the American Revolution, including the civil and military issues of 1783. His obvious anxiety about the effect of the prevalent disorder and confusion of that year upon the future of the Confederation may account in part for his stress upon the peace and good order of the colonies under Great Britain’s rule in the mid-eighteenth century. Although his sympathy for the civil and military creditors of Congress was unqualified, it above all was manifested emotionally for the unpaid continental troops and their officers. This may signify that he either was one of them or had been closely associated with them during the conflict. His interest in America’s ocean-borne commerce suggests his possible vocation or at least his close relationship with merchants and shipowners. His genuine gratitude to France for its military and monetary help was tempered by a realistic, even a somewhat cynical, appraisal of what that country in defense of its national interest might be compelled to do, if its loans were not repaid by Congress, or if the states meekly yielded to Great Britain a commanding position in their commerce. He despised the Loyalists and both feared and scorned “corrupt and languid” Spain, on America’s southern border, with its “machinery of monks, officers, and standing armies.” Conservative in general outlook, and no democrat, he was an ultra-nationalist, apparently advocating the adoption of new state constitutions and articles of union so as to enhance greatly the authority of the central government.
Taking him further at his word, he sought nothing for himself except the inward satisfaction of hoping that his essays would win support for his constitutional viewpoints. The tenor of the essays, as well as the newspaper in which they were published, strongly points to Philadelphia or its neighborhood as the place of his residence.
Among the considerable number of men who conformed with this general description, Richard Peters (1743–1828) surely was one. Although unable to name him incontrovertibly as the essayist, the editors are confident that his qualifications for that role greatly exceeded those of JM. Through the courtesy of Dr. Nicholas B. Wainright, Director of the Historical Society of Pennsylvania, it has been ascertained that neither “Peters Papers for the latter part of 1783” nor “his memorandum book of 1781–1789” identify him as the “North-American.” In this particular, his papers and those of JM are equally unrewarding.
Although the choice by Peters of law as his profession and experimental farming as his avocation probably reflected the influence of his father, from whom he inherited the Belmont estate near Philadelphia in 1771, he often recalled in his later years the inestimable debt he owed to his uncle, the Reverend Richard Peters (1704–1776). Between 1737 and 1762 this redoubtable minister held a succession of civil offices—secretary to the proprietary governor, secretary of the provincial council, and for thirteen years a member of that council. From 1762 until shortly before his death, he was rector of St. Peter’s Church in Philadelphia. This kindly and learned mentor inculcated his nephew with a love of Christianity, the classics, and the social stability produced by a strong government justly administered. The opening paragraphs of “North-American, No. 1,” with their praise of the “solid systems” of rule established by Great Britain before its officials became “discoloured” by “insolence and barbarity,” could well have been written by Richard Peters. JM’s earliest writings bearing upon politics criticized rather than complimented British colonial policies.
During his undergraduate days at the College of Philadelphia, Richard Peters had among his fellow students Thomas Bradford, who by 1783 was the proprietor of the Pennsylvania Journal. Before that year, Richard’s career as a lawyer often brought him into association with Thomas’ younger brother William, who probably was JM’s closest friend while they both attended the College of New Jersey (Princeton College). If Richard Peters was the “North-American,” he even more naturally than JM would choose the Journal to publish the two essays. JM’s favorite newspaper in Philadelphia was almost surely the Pennsylvania Packet.
Congress interrupted the brief field service of Captain Peters with the militia of his state by appointing him secretary to, and after seventeen months a member of, the Board of War, where he served from 13 June 1776 to 29 November 1781. In these capacities he came to know intimately and to view sympathetically the continental soldiers—their shortages of equipment and rations, and their hardships, especially during the winters. In line with his duties he visited Washington’s main army and other contingents of American troops. “It is the thing nearest my Heart,” he wrote on 6 May 1783, “that the Army should be satisfied.” Throughout his later years he often told his friends of the suffering he had witnessed while on these missions. The emotional passage in “North-American, No. 1,” mentioning “the blood” from the soldiers’ “bare feet,” which the author had “often traced” on “the cold snow,” would have been a figment of JM’s imagination but an authentic part of Peters’ experience.
Having been elected by the Pennsylvania General Assembly to Congress on 12 November 1782, Peters presented his credentials six days later. He had frequently met JM while serving as a member of the Board of War, but it was during Peters’ first year in Congress, when the two served together on committees, that Peters and JM became warm friends. Both greatly admired Thomas Jefferson, with whom Peters had become closely acquainted in 1775–1776, when Jefferson resided in Philadelphia as a member of the Continental Congress. Mentioning Jefferson as “my old friend,” in a letter of 31 December 1807 to JM, Peters added: “We have together laughed away, when I was young & playful, many a little hour.” JM, Jefferson, and Peters, sharing an interest in agriculture, public affairs, the classics, and amusing conversation, naturally enjoyed each other’s company. Though their politics came to differ, the cordial relations between JM and Peters continued throughout the long remainder of the Pennsylvanian’s life. There is no reason to doubt that JM, in his letter of 20 September 1783 to Jefferson (q.v.), included Peters in his reference to the “agreeable & even instructive society” of Philadelphia. It would be strange if Jefferson, during his long visit to that city earlier in the year, had not again enjoyed Peters’ company.
When JM in his letter of 30 September (q.v.) invited Jefferson’s “conjectures” about the author of “North-American, No. 1,” his recent association with Peters in Congress or Philadelphia may have led him to surmise that the Pennsylvanian was the essayist. On the other hand, he probably would have been surprised if Jefferson had arrived at the same hypothesis or had concluded from the style of the essay that JM himself was the author. At the close of September JM expected to meet Jefferson either on his way home to Montpelier or in Philadelphia. Although they may have discussed the identity of the “North-American” when they were together for nearly a month beginning on 29 October 1783, they left no record of a conversation on that subject.
Between Peters’ arrival in Congress on 18 November 1782 and JM’s departure therefrom nearly a year later, they shared in the work of thirteen committees and in the tallied votes of approximately one hundred polls. Insofar as is known, they never seriously differed during the deliberations of a committee. They voted alike in all but about twenty of the polls. A half-dozen of the twenty related to the place of Congress’ permanent residence—an issue unmentioned in the anonymous essays. Unlike JM, Peters was a nationalist of the persuasion later designated as “Hamiltonian,” a defender of the companies claiming the validity of titles which derived from the British Crown or from Indian tribes to land west of the Appalachian Mountains, and a friend of the aggrieved speculators who had amassed large amounts of unredeemed currency, loan-office certificates, or other paper evidences of the continental debt. Peters and the “North-American,” but not JM, were closely in accord on these subjects.
Peters’ differences with JM were often ones of detail about the contents of a measure, or about which of several proposals simultaneously before Congress should be given the first or the more extended consideration. Although Peters at first had vigorously defended the title of the United States to the western territory and the right of the “landless” states to share in it, he ultimately supported the compromise between Congress and Virginia leading to acceptable terms of cession by that state. Although JM had never expressed concern about the interest of the “landless” states individually, he had conceded that Great Britain in the preliminary peace treaty gave the United States a title to the West, and he helped effect the accommodation finally reached by his state with Congress.
Peters and JM favored “abatements” in the largely unpaid financial quotas of states overrun by the enemy. Although Peters cannot conclusively be shown to have supported JM in his advocacy of “assumption,” neither can it be demonstrated that Peters was present in Congress on 17 April 1783 when “Virginia was the only state” to vote for the measure. The departure of experienced delegates from Congress led Peters to criticise most of their replacements because they were ultra-state-sovereignty in viewpoint, but JM censured them for seeking to overturn earlier decisions of Congress effected with great difficulty. By midsummer of 1783, when “North-American, No. 1” is said to have been written, Peters was “extremely disgusted” by the frequent lack of a quorum in Congress, its paucity of accomplishments, and refusal to return to Philadelphia. JM also regretted this state of public affairs, but, unlike Peters, he was still sanguine that several of the major problems would be solved before the close of his term. Not long thereafter Peters became further disheartened by “the late transactions” overseas, whereby the United States had aroused the “contempt” of Great Britain and dampened “the enthusiasm which was rising in Europe in our favor.” JM also resented Great Britain’s discrimination against American commerce, but he did not share Peters’ apprehension that the French, Dutch, and Swedes to any dangerous extent would abandon their friendship for the United States.
Except that the anonymous essays omit mention of the dispute over the residence of Congress, they reflect Peters’ views on all others of these matters. The alarmist tone of “North-American” was obviously designed to frighten American readers into a realization that their only hope of remedying domestic ills, averting intervention by European powers, and preserving their own country would be by stripping each state of its sovereignty and concentrating it in the central government. This, Peters too, but not JM, could wholly applaud. Peters, who was absent from Congress frequently in the latter half of September and for some days in October, announced, with an evident feeling of longing to be rid of politics, that he was retiring from Congress and would decline re-election thereto.
Although the influence of the recommendations of 6 March, drafted by JM for his fellow members of the committee on restoring public credit, is apparent in the essays, it is not important evidence, as has been contended, that he was the “North-American.” The report, printed at once, was frequently debated and amended in Congress during the next seven weeks. Peters or any other delegate could have levied upon the recommendations for words or phrases to use in writing the essays. The same comment applies to the matured plan for restoring public credit and to JM’s “Address to the States,” adopted by Congress on 18 and 26 April 1783, respectively.
Earlier in this note, samples of words and phrases in the essays were compared with those found in the approximately two hundred documents written by JM in 1783. Although four hundred documents of Peters, dating between 1776 and 1826, have been analyzed for their conspicuous words and phrases, only thirty of the documents, or about one-seventh the number of JM’s were written in 1783. To offset this disparity, words and phrases drawn from the two hundred and eighteen examined items of Peters’ writings between 1777 and 1816 have been compared with the same samplings from the “North-American” articles which were employed to test those of JM. The Peters’ individual word comparison will not be given here, for its outcome was similar in its ambiguity to that of JM’s in relation to the problem of authorship. The result of the following test of Peters’ phrases is somewhat more rewarding.

Expressions in “The North-American”
Nearest corresponding expressions, if any, in Richard Peters’ writings
1. accession of power
Accession of Strength, NA: PCC, No. 147, VI, 304 (15 Mar. 1781)
2. artifice of intrigue
artifice than Conviction, Pa. Mag. Hist. and Biog., VII, 109 (9 Mar. 1783)
3. attended with success
attended with Consequences, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 375 (16 Nov. 1783)
4. blazing meteor
erratic meteor, ibid., VII, 343 (20 Oct. 1783)
5. blood and treasure

6. cause of freedom
freedom and happiness, speech of 1816, p. 16
7. common benefit
general Benefit, NA: PCC, No. 147, VI, 290 (8 Mar. 1781)
8. common cause
common cause, NA: PCC, No. 147, I, 323 (19 Aug. 1777)
9. confederal rule
confederal plans, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 224 (15 July 1783)
10. convulsive strength
convulsed at home, ibid., VII, 225 (15 July 1783)
11. decisive means
decided measures, JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIV, 184 (17 Mar. 1783)
12. derive no benefit
derived from, speech of 1816, p. 8
13. discord and anarchy
disunion and anarchy, ibid., p. 23
14. divided prey
fall a prey, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 225 (15 July 1783)
15. divine aphorisms
divine injunction, speech of 1816, p. 7

16. dreams and Phantoms
to the phantom, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 344 (20 Oct. 1783)
17. ease and happiness
ease and fortune, JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXI, 1173 (29 Nov. 1781)
18. enlightened mind
mind can be enlightened, speech of 1816, p. 31
19. essential interests
essential Services, NA: PCC, No. 147, V, 141 (18 May 1781)
20. fail to recollect
do not certainly recollect, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 375, n. 3 (26 Dec. 1783)
21. faith … plighted
pledge my faith, JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 829 (23 Dec. 1782)
22. flattering delusion
mislead or flatter, JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., VII, 344 (20 Oct. 1783)
23. freedom and tranquility
freedom and happiness, speech of 1816, pp. 14, 16
24. frigid maxims

25. general plan
general Regulation, NA: PCC, No. 147, V, 265 (3 June 1781)
26. human nature
public Nature, NA: PCC, No. 147, V, 59 (2 May 1781)
27. impending ruin
impending misfortunes, NA: PCC, No. 147, IV, 285 (7 Mar. 1780)
28. in a degree
in any degree, NA: PCC, No. 148, II, 407 (19 Oct. 1781)
29. ingratitude and injustice

30. injury or insult
insult and cruelty, Pa. Mag. Hist. and Biog., XIII, 68–70 (23 May 1778)
31. interest and the desires
interest and welfare, JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIV, 234 (10 Apr. 1793); interests and happiness, Peters, Agricultural Enquiries, p. vii
32. joint efforts
joint endeavor, speech of 1816, p. 23
33. justice and good faith
Justice and Good Faith, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 225 (15 July 1783)
34. little prospect
little prospect, ibid., VII, 224 (15 July 1783)
35. magnanimous exertions
magnanimity exhibited, ibid., VII, 375 (16 Nov. 1783); magnanimity to be the first in their Exertions, ibid., VII, 225 (15 July 1783)
36. mark of
marks of, ibid., VII, 375 (16 Nov. 1783)
37. measure of proportion
justly proportioned, NA: PCC, No. 147, IV, 11 (2 Feb. 1781)

38. mortifying and useless
mortifying to hear, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 343–45 (20 Oct. 1783)
39. mutual confidence
mutually agreed on, JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 738 n. (19 Nov. 1782)
40. object of
object of, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 344 (20 Oct. 1783)
41. partial view
partial knowledge, speech of 1816, p. 29
42. patience and with fortitude
fortitude and patience, JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XII, 1178 (30 Nov. 1778)
43. peace and social happiness

44. poverty or their wretchedness

45. precarious rights
precarious Manner, NA: PCC, No. 147, VI, 303 (15 Mar. 1781)
46. present state
present State, ibid., No. 147, VI, 305 (15 Mar. 1781)
47. press him to
pressed to, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 344 (20 Oct. 1783)
48. pressing exigencies
present Exigencies, NA: PCC, No. 148, II, 417 (26 Oct. 1781)
49. pride and … boast
pride and boast, speech of 1816, p. 7
50. public affairs
affairs of a great nation, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 344 (20 Oct. 1783)
51. put a period to
put to, ibid., VII, 344 (20 Oct. 1783)
52. real situation
real State, ibid., VII, 235 (26 July 1783)
53. regular … mode
regular Method, NA: PCC, No. 78; XVIII, 267 (24 Feb. 1779)
54. render them superior
render them incapable, ibid., No. 147, VI, 289 (8 Mar. 1781)
55. rights of mankind
affairs of mankind, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 224 (15 July 1783)
56. sad prognostic
prognostics, ibid., VII, 345 (20 Oct. 1783)
57. secret intentions
in their nature deemed secret, JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 829 (23 Dec. 1782)
58. seeds of disunion
disunion and anarchy, speech of 1816, p. 23
59. set an example
in precept and example, ibid., p. 9
60. solemn assertions
solemn manner, JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIII, 829 (23 Dec. 1782)
61. solid systems
solid systems, Peters to JM (24 Aug. 1789) in LC: Madison Papers; solid principles, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 225 (15 July 1783)

62. splendid rising
rose with so much splendor, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 343 (20 Oct. 1783)
63. stamped his character
Stamps a Value upon my Services, NA: PCC, No. 78, XVIII, 473 (21 Dec. 1781)
64. superior … advantages
superior advantages, speech of 1816, p. 23
65. to the ends of
to the end that, JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXV, 747 (24 Oct. 1783)
66. tottering beam
tottering Union, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 225 (15 July 1783)
67. true Whigs

68. unbounded commerce

69. under these circumstances
under these circumstances, NA: PCC, No. 147, IV, 267 (23 Mar. 1780)
70. unequal load
unequal steps, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VI, 375 (16 Nov. 1783)
71. unhappy circumstances
disagreeable Circumstances, NA: PCC, No. 148, I, 389 (30 May 1781)
72. unliquidated Accounts
liquidate the accounts, JCCWorthington Chauncey Ford et al.,
        eds., Journals of the Continental Congress, 1774–1789 (34
        vols.; Washington, 1904–37)., XXIV, 154, n. 1 (28 Feb. 1783)
73. varying interests
varying Success, NA: PCC, No. 147, VI, 304 (15 Mar. 1781)
74. vigor and enterprise
vigor and welfare, speech of 1816, p. 5
75. voice of truth

76. votaries of despotism
ruthless despotism, speech of 1816, p. 10
77. want of
want of, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VII, 224 (15 July 1783)
78. western wilds
unsubdued wastes, speech of 1816, p. 20
79. wisdom and decision
Consideration and Wisdom, NA: PCC, No. 148, I, 389 (30 May 1781)
80. without enthusiasm
damp the enthusiasm, Burnett, LettersEdmund C. Burnett, ed., Letters of Members
          of the Continental Congress (8 vols.; Washington, 1921–36)., VI, 344 (20 Oct. 1783)
Of the eighty expressions taken from the essays, Peters also used eleven, came close to using fifty-eight others, and seemingly did not use the remaining eleven with sufficient exactness to be counted. His score is a little higher than JM’s in the same test. It is noteworthy that of the sixty-nine phrases of Peters which were the same or nearly the same as those of the essays, twenty-nine were found in his writings of the year 1783, when the anonymous articles appeared, and fourteen others in his speech of 1816—a production similar in its oratorical flavor to that of the articles. Peters’ brief letter of 15 July 1783, written at the presumed time of the composition of “North-American, No. 1,” includes ten phrases identical with or similar to phrases in that essay or its sequel. The twenty-eight papers of JM dating between 1 July and 30 September 1783 include only four of the same relevance. This fact of itself appears to warrant the conclusion that, insofar as this test of phrases is concerned, Peters rather than JM was probably the “North-American.”
Other characteristic aspects of Peters’ style of writing, grammar, and spelling reinforce this judgment. The anonymous essayist adorned his paragraphs with many single words, metaphors, or similes taken from the phenomena of nature or from the physical and mental attributes of man. Although these are too numerous to list in their entirety, a representative list follows: “clear as the light,” “clouded up the prospect,” “fertile sources,” “firm ground of power,” “glittering shadow,” “mists of envy,” “seeds of disunion,” “blush of indignant shame,” “dreams and phantoms,” “eye of posterity,” “fastidious eye,” “feeling mind,” “infant fortunes,” “a thorn in their side,” and “throb of a pulse.” Samples of corresponding expressions by Peters, who resorted to phrases reflecting the same two sources much more often than JM, are “be at Sea again,” “dawnings of education,” “dreary deserts,” “gloomy wastes,” “open a wide field,” “path … yet less thorny,” “Political Comet,” “reap any fruits,” “childish Reasons,” “conciliate their affections,” “deranged situation,” “eaten up with spleen,” “frittered away to the phantom,” “my gall overflows,” and “wishes of my heart.” Although JM almost never used the antiquated form of the perfect tense, the “North-American” wrote “have ever went hand in hand,” “on a sudden has arose,” and “could only have sprang.” Peters likewise sprinkled his prose with “was broke up,” “had broke,” “has wrote,” and “should have wrote.” In contrast with JM, Peters and the essayist always wrote “burthen” instead of “burden,” “alledge” instead of “allege,” and “farther” when “further” was meant.
To remove all doubt about the identity of the “North-American” obviously would require the discovery of the original manuscript of the articles written in a recognizable hand, a signed statement by the author that the pseudonym was his, or testimony, preferably dating in 1783, of trustworthy contemporaries of the author to that effect. Although no single type of evidence presented in the above paragraphs is determinative of the issue, the combination of all of them, unless shown to fit someone or some persons besides Richard Peters equally well or better, justifies the conclusion that he far more likely than JM was the anonymous essayist.
